UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission file number: 000-52684 Progressive Care, Inc. (Exact name of registrant as specified in its charter) Delaware 32-0186005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 901 N. Miami Beach Blvd, Suite 1, N. Miami Beach, FL33162 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:1-305-919-7399 Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file, or a smaller reporting company.See the definitions of “large accelerated filer,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-Accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of November 4, 2011, the Registrant had 36,103,730 shares of common stock outstanding. PROGRESSIVE CARE INC. FORM 10-Q TABLE OF CONTENTS Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations - unaudited 3 Consolidated Statement of Cash Flows –unaudited 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risks 18 Item 4. Controls and Procedures 18 PART II—OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Reserved and Removed 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURE 19 1 PART I.—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Progressive Care, Inc. and Subsidiary Consolidated Balance Sheets September 30, 2011 December 31, 2010 (unaudited) Assets Current Assets Cash $ $ Accounts receivable - net Inventory Income tax receivable - Total Current Assets Property and equipment - net Other Assets Intangibles - net Goodwill Deposits - Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued liabilities $ $ Deferred rent payable - Notes payable Notes payable - related party Accrued interest payable - related party Total Current Liabilities Stockholders' Equity Common stock, par value $0.0001; 100,000,000 shares authorized, 37,821,730 issued and 36,103,730 outstanding; 35,280,000 issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to financial statements 2 Progressive Care, Inc. and Subsidiary Consolidated Statements of Operations (unaudited) Three Months Ended Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Sales - net $ $
